Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 7-9, 11-15, 18-20, 22-25 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2015/0282208) in view of Olvera-Hernandez et al. (US 2013/0301501).

Regarding claim 1
establishing a discontinuous reception (DRX) configuration comprising a first DRX on duration and a first DRX periodicity (Yi, paragraph [0097], DRX cycle with predetermined duty cycle; paragraph [0098],  DRX functionality including onDuration timer, drx-inactivty timer, drx-retransmission timer) based at least in part on a DRX timing group of the UE (Yi, paragraph [0096], grouping based on DRX cycle; claim 8, UE uses a sub-band set by the group ID);
receiving in a group grant and using a portion of a channel, a UE-specific index of a plurality of UE-specific indices, each UE-specific index of the plurality of UE-specific indices corresponding to a UE-specific DRX update indication (Yi, paragraph [0095], UE shall be informed a unique group and index within the group; paragraph [0096], grouping based on DRX cycle; paragraph [0097], UE monitors the downlink channel and adjusts the DRX cycle; paragraph [0104], UE reconfigured with a new DRX configuration including  a new DRX cycle), 
wherein the UE uses a portion of a channel that spans a subset of a bandwidth of the channel and that corresponds to the DRX timing group of the UE (Yi, paragraph [0095], UE shall be informed a unique group and index; claim 8, UE uses a sub-band in a PDSCH set by the group ID);
the portion of the channel includes one or more bits (Yi, paragraph [0049], bits);
the one or more bits (Yi, paragraph [0049], bits) indicate the time interval between the first DRX on duration and the second UE-specific DRX on duration or a DRX delay (Yi, paragraph [0097], UE monitors the downlink channel and adjusts the DRX cycle; paragraph [0098], DRX functionality including onDuration timer, drx-inactivty timer, drx-retransmission timer, drxStartOffset);
identifying the second UE-specific DRX on duration, indicated by the UE-specific DRX update indication based at least in part on the UE-specific index (Yi, paragraph [0095], UE shall be informed a unique group and index; paragraph [0097], UE monitors the downlink channel and adjusts the DRX cycle; paragraph [0098],  DRX functionality including onDuration timer, drx-inactivty timer, drx-retransmission timer, drxStartOffset; paragraph [0104], UE reconfigured with a new DRX configuration 
entering a DRX on mode based at least in part on the second UE-specific DRX on duration (Yi, paragraph [0097], UE monitors the downlink channel and adjusts the DRX cycle; paragraph [0098],  DRX functionality including onDuration timer, drx-inactivty timer, drx-retransmission timer).
Yi does not explicitly disclose receiving the grant in a broadcast channel, and the sub-channels disclosed in Yi, claim 8 are not used for RRC messages or DRX updates.  
Olvera-Hernandez discloses receiving a UE-specific DRX update indication in a portion of a broadcast channel, the portion spans a subset of a bandwidth of the broadcast channel (Olvera-Hernandez, paragraph [0101], broadcast or MTC specific messages to convey the MTC extended DRX cycle and parameters) and corresponds to a DRX timing group of the UE (Olvera-Hernandez,Table 2, DRX Update Message includes a Group Identifier for DRX parameters for a group of devices).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to receive a DRX update indication on a broadcast channel in the invention of Yi.  It also would have been obvious to allocate sub-channels based on group IDs, as in claim 8 of Yi, when sending/receiving DRX updates for DRX groups in the broadcast channels of Olvera-hernandez. The motivation to combine the references would have been to update the DRX parameters of a multiple UEs.
Regarding claim 2, Yi in view of Olvera-Hernandez discloses the method of claim 1, wherein the broadcast channel includes (Olvera-Hernandez, paragraph [0101], broadcast messages to convey the 
Regarding claim 3, Yi in view of Olvera-Hernandez discloses the method of claim 2, further comprising: 
identifying the DRX timing group, wherein the DRX timing group comprises a plurality of user equipments (UEs) and is identified based at least in part on the group radio network temporary identifier (RNTI) or the common search space (Yi, paragraph [0097], group ID RNTI; paragraph [0096], grouping based on DRX cycle; paragraph [0097], UE checks the group ID and adjusts the DRX cycle); and
monitoring the portion of the broadcast channel (Olvera-Hernandez, paragraph [0101], broadcast messages to convey the MTC extended DRX cycle and parameters) based at least in part on the identified DRX timing group (Yi, paragraph [0097], group ID RNTI; paragraph [0096], grouping based on DRX cycle; paragraph [0097], UE checks the group ID and adjusts the DRX cycle).
Regarding claim 4, Yi in view of Olvera-Hernandez discloses the method of claim 1, further comprising: entering a DRX off mode based at least in part on the received UE-specific index of the plurality of UE-specific indices corresponding to the UE-specific DRX update indication (Yi, paragraph [0097], UE adjusts the DRX cycle; paragraph [0098],  DRX functionality including drx-inactivty timer). 
Regarding claim 7, Yi in view of Olvera-Hernandez discloses the method of claim 1, wherein the time interval between the first DRX on duration and the second UE-specific DRX on duration is a predefined duration (Yi, paragraph [0097], UE monitors the downlink channel and adjusts the DRX cycle; paragraph [0098], DRX functionality including onDuration timer, drx-inactivty timer, drx-retransmission timer, drxStartOffset). 
Regarding claim 8, Yi in view of Olvera-Hernandez discloses the method of claim 1, further comprising: monitoring for the group grant based at least in part on the DRX configuration, wherein the DRX on mode is entered based at least in part on the group grant comprising the UE-specific index of the 
Regarding claim 9, Yi in view of Olvera-Hernandez discloses the method of claim 8, wherein the UE-specific DRX indication is a based at least in part on the group grant comprising the UE-specific index of the plurality of UE-specific indices (Yi, paragraph [0095], UE shall be informed a unique group and index).
Regarding claim 11, Yi discloses a method for wireless communication (Yi, paragraph [0001]. Wireless communication system), comprising: 
identifying a set of one or more user equipment (UEs) that are configured for a discontinuous reception (DRX) configuration (Yi, paragraph [0097], UE monitors the downlink channel and adjusts the DRX cycle);
identifying a DRX on duration, a DRX periodicity, or a DRX delay based at least in part on the set of one or more UEs (Yi, paragraph [0097], DRX cycle with predetermined duty cycle; paragraph [0098],  DRX functionality including onDuration timer, drx-inactivty timer, drx-retransmission timer); and
transmitting in a group grant and using a portion of a channel, a UE- specific index of a plurality of UE-specific indices, each UE-specific index of the plurality of UE-specific indices corresponding to a UE-specific DRX update indication, wherein the portion of  the channel spans a subset of a bandwidth of the channel (Yi, paragraph [0095], UE shall be informed a unique group and index; paragraph [0096], grouping based on DRX cycle; paragraph [0097], UE monitors the downlink channel and adjusts the DRX cycle; paragraph [0104], UE reconfigured with a new DRX configuration including  a new DRX cycle; claim 8, UE uses a sub-band set by the group ID) and corresponds to the set of the UE (Yi, claim 8, UE uses a sub-band set by the group ID) based at least in part on the first DRX on duration, the DRX periodicity, or the DRX delay (Yi, paragraph [0097], DRX cycle with predetermined duty cycle; paragraph [0098],  DRX functionality including onDuration timer, drx-inactivty timer, drx-retransmission timer), wherein the UE-
Yi does not explicitly disclose receiving the grant in a broadcast channel.  
Olvera-Hernandez does disclose receiving a UE-specific DRX update indication in a portion of a broadcast channel, the portion spans a subset of a bandwidth of the broadcast channel (Olvera-Hernandez, paragraph [0101], broadcast messages to convey the MTC extended DRX cycle and parameters) and corresponds to a DRX timing group of the UE (Olvera-Hernandez,Table 2, DRX Update Message includes a Group Identifier for DRX parameters for a group of devices).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to receive a DRX update indication on a broadcast channel in the invention of Yi.  It also would have been obvious to allocate sub-channels based on group IDs, as in claim 8 of Yi, when sending/receiving DRX updates for DRX groups in the broadcast channels of Olvera-hernandez. The motivation to combine the references would have been to update the DRX parameters of a multiple UEs.
Regarding claim 12
Regarding claim 13, Yi in view of Olvera-Hernandez discloses the method of claim 1, further comprising: transmitting a UE DRX timing group indication, wherein the DRX on duration, the DRX periodicity, or the DRX delay is based at least in part on the UE DRX timing group indication (Yi, paragraph [0097], group ID RNTI; paragraph [0096], grouping based on DRX cycle; paragraph [0097], UE checks the group ID and adjusts the DRX cycle ; paragraph [0098],  DRX functionality including onDuration timer, drx-inactivty timer, drx-retransmission timer). 
Claims 14-15 and 18-20 are rejected under substantially the same rationale as claims 2, 4 and 7-9, respectively. 
Claims 22-25 and 27 are rejected under substantially the same rationale as claims 1-4 and 8, respectively. 
Claims 28-30 are rejected under substantially the same rationale as claims 11, 12 and 13, respectively. 

Claim 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Olvera-Hernandez, and further in view of Guo et al. (US 2014/0321381).
Regarding claim 10, Yi in view of Olvera-Hernandez discloses the method of claim 1, wherein the DRX configuration comprises a discontinuous transmission (DTX) configuration (Guo, DRX, DTX). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use DTX in the invention of Yi.  The motivation to combine the references would have been to increase standby time.
Claim 21 is rejected under substantially the same rationale as claim 10. 

Response to Arguments
Applicant's arguments filed September 10, 2021 have been fully considered but they are not persuasive.

Applicant further asserts that Yi allegedly does not disclose that “the one or more bits indicate a time interval.”  This is incorrect.  Yi discloses that the signal is made up of bits in paragraph [0049] (bits).  Yi further discloses that the signal indicates time intervals in paragraph [0098], (DRX functionality including onDuration timer, drx-inactivty timer, drx-retransmission timer, drxStartOffset).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466